Citation Nr: 0720546	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-22 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical and thoracic spine.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that rating decision, the RO denied 
service connection for arthritis of the cervical and thoracic 
spine.  The veteran's disagreement with that decision led to 
this appeal.  The veteran testified at a personal hearing 
before the undersigned sitting at the RO in March 2005, and a 
transcript of that hearing is of record.

The Board first considered the veteran's appeal in June 2005.  
At that time, the Board denied the veteran's claim for 
service connection.  The veteran filed a motion for 
reconsideration.  In February 2006, the Board denied the 
motion for reconsideration.  

The veteran appealed the March 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court); in March 
2007, the Court granted a joint motion for remand.  The Court 
vacated the June 2005 decision finding that Board failed to 
provide adequate reasons and bases for the determination that 
VA was not required to obtain an examination with a nexus 
opinion before the adjudication of the veteran's appeal.  The 
Court also noted there was evidence that the veteran 
complained of having back pain in 1959 and found that the 
Board, upon remand, should discuss what impact, if any, the 
veteran's early complaints of back pain have on the analysis 
of the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran asserts that he fell off of a truck during 
service; he contends he injured his neck, back and right 
shoulder in this incident.  A November 1958 service medical 
record reveals that the veteran was treated for a dislocated 
right shoulder but the record does not note a back or neck 
injury.  The veteran has contended that it is not his fault 
that the treating personnel did not record the injury to his 
back and neck.  

The veteran's brother submitted a March 2005 letter; he 
recalled their mother telling him that she had received a 
letter from the veteran, while he was in service, in which 
the veteran noted falling off a truck and dislocating his 
shoulder and injuring his back.  

Prior to separation fro service, the veteran underwent an 
October 1959 separation examination.  The October 1959 report 
of medical examination indicates that the veteran's spine was 
found to be normal.  In a June 1960 rating decision, the RO 
granted service connection for a right shoulder disability.  
In a July 2002 letter and his testimony before the Board, the 
veteran related that he started to get intense pain in his 
neck and upper back beginning in 1982-83 and sought treatment 
at the VA in 1987.

Subsequent to the Court's joint motion for remand, the 
veteran has submitted additional evidence.  In a May 2006 
letter, a doctor of chiropractic noted that he had examined 
the veteran and read a current set of X-rays.  He noted that 
X-rays showed advanced degeneration and arthritis throughout 
the middle back, which would be consistent with an old injury 
or trauma to his middle back.  He opined that, based on the 
account of the incident provided by the veteran and the 
objective physical exam findings and radiological findings, 
it was entirely possible that the symptoms the veteran was 
experiencing were a direct result of an injury that occurred 
while the veteran was in service.

In a July 2006 letter, a doctor of osteopathy reported that 
the veteran fell off a truck and injured his right shoulder 
and upper back during service.  He opined that it was 
possible that this back injury could be a proximal cause of 
the veteran's herniated disk in the thoracic spine.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there is competent evidence that the veteran 
has a current disability of the cervical and thoracic spine.  
As outline above, the claims file now also includes two 
medical opinions in which medical professions opined that a 
connection between the veteran's contended injury in service 
and his current disability was "entirely possible" or 
"possible" that there "could" be a connection.  The Board 
finds while these medical opinions are too equivocal to 
support a decision on the merits they do provide evidence 
that indicates that there may be a nexus between the 
veteran's current disability of the cervical and thoracic 
spine and the fall from a truck during service, which the 
veteran had consistently maintained he sustained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is insufficient competent medical 
evidence on file and that the veteran's appeal cannot be 
adjudicated on the merits at this time.  The veteran's appeal 
must be remanded in order to obtain a VA medical examination 
in which the examiner provides an opinion regarding whether 
the veteran has a current disability of the cervical and 
thoracic spine related to service.



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

Specifically, this letter must inform 
the veteran to provide any evidence in 
his possession that pertains to the 
claim.  Further, this letter must 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the veteran for a cervical and thoracic 
spine disability should be obtained and 
made part of the record.

3.  The veteran should be afforded a VA 
examination in conjunction with his 
claim for service connection for a 
cervical and thoracic spine disability.  
The examiner should be provided with the 
veteran's claims file and a copy of this 
decision.  Following a review of the 
service medical records, relevant post-
service medical records, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following question:

Is it at least as likely as not (a 
degree of probability of 50 percent 
or higher) that the veteran has a 
disability of the cervical and 
thoracic spine related to service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

If the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the veteran's claim must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If benefit sought on 
appeal remains denied, the veteran and 
his representative  must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).




